DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
determining whether the operational metric satisfies the performance target;

determining, via the processing element, a suggested adjustment to the mechanical configuration associated with the operational metric;

displaying, via the user interface, the suggested adjustment to the mechanical configuration associated with the operational metric.


The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
receiving, via a user interface or a database, data representative of a performance target;



detecting, via a sensor, data representative of an operational metric;

via a processing element

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because 
Although the additional elements did limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a general purpose computer) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)
HOWEVER, amending claim 1 to include recitation of the system or method taking physical control of the harvester and operating the harvester autonomously (as disclosed at least at paragraph 10 of Applicant’s as-filed specification) in accordance with the calculations of the system, that would be sufficient to integrate a practical application and overcome the rejection under 35 USC 101.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above. 
Although the further additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, 
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (general purpose computer) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified previously. 
Although the further additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (general purpose computer) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Blank, US 2018/0364698.

NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A computer-implemented method of detecting and notifying an operator of operational inefficiencies of a combine harvester, the computer-implemented method comprising:
Blank (paragraph 45) teaches a computer implemented embodiment.

receiving, via a user interface or a database, data representative of a performance target;
Blank (paragraph 25) teaches a performance criteria

receiving, via the user interface or the database, data representative of a mechanical configuration of the combine harvester;
Blank (paragraph 49) teaches the machine configuration of the combine.

detecting, via a sensor, data representative of an operational metric;
Blank (paragraph 50) then teaches the underlying operational metrics of fuel consumption and throughput.
determining, via a processing element, whether the operational metric satisfies the performance target;
Blank (paragraph 61-63 and 84) teaches comparison of metrics versus criteria.

determining, via the processing element, a suggested adjustment to the mechanical configuration associated with the operational metric;
Blank (paragraph 65 and 88-90) teaches a user requesting settings adjustments for the machine settings. 

displaying, via the user interface, the suggested adjustment to the mechanical configuration associated with the operational metric.
Blank (paragraph 65) teaches the user interface displaying suggested adjustments.

AS TO CLAIM 2 (of 1) 
calculating, via the processing element, a performance metric based at least in part on the operational metric.
Blank (paragraph 47) teaches a performance metric of fuel economy. Blank (paragraph 50) then teaches the underlying operational metrics of fuel consumption and throughput.

AS TO CLAIM 3 (of 2) 
wherein the step of displaying the suggested adjustment includes displaying the performance metric.
Blank (paragraph 61-63 and 84) teaches comparison of metrics versus criteria.

AS TO CLAIM 4 (of 2) 
receiving, via the user interface or the database, data representative of an agricultural parameter, wherein the step of calculating the performance metric is based at least in part on the agricultural parameter.
Blank (paragraph 49) teaches grain productivity metric generator logic 290 illustratively uses the sensor signals generated by sensors 246 on the combine to sense vehicle speed, mass flow of grain through combine 100, and the machine configuration of combine 100 and generates an indication of crop yield and processes the crop yield to evaluate it against a productivity metric.

AS TO CLAIM 5 (of 4) 
wherein the agricultural parameter is a size of a field, 
Blank (paragraph 60) teaches field parameters.

determining, via the processing element, whether the combine harvester has reached a control limit;
Blank (paragraphs 62-63 and 70-72) teaches machine performance pillars compared to performance metrics.

determining, via the processing element, a percentage of the field remaining to be harvested.
Blank (paragraph 67) teaches assessing the remaining harvest.

AS TO CLAIM 6 (of 4) 
wherein the step of detecting the operational metric includes receiving, via the processing element, data representative of a harvest rate, a header loss, and a location of the combine.
Blank (paragraph 50 and 108)

AS TO CLAIM 7 (of 6) 
wherein the step of calculating the performance metric includes
calculating, via the processing element, a distance traveled based at least in part on the location of the combine;
Blank (paragraph 33 and 108)

calculating, via the processing element, a loss of bushels of the grain per acre based at least in part on the harvest, the header loss, and the distance traveled.
Blank (paragraphs 33-34, 47-48, and 108) teaches calculating various loss rates based on various metrics.

AS TO CLAIM 10 (of 1) 
wherein the mechanical configuration includes at least one of a concave type, a sieve setup, a sieve type, a finger grate setup, a separator grate type, a separator grate cover setup, or a duct setting;
Blank (paragraph 49) teaches the machine configuration of the combine.

the adjustment includes at least one of removing a sieve from the sieve setup, adding a sieve to the sieve setup, changing the concave type, changing the separator grate type, changing the duct setting, or adding a spread kit.
Blank (paragraph 28-29) teaches the machine configuration of the combine including spreaders and sieves.

AS TO CLAIMS 11-17 
The claims recite elements substantially similar to those recited in claims 1-10. Thus, the art and rationale of claims 1-1-10 applies. 

AS TO CLAIM 20 
The claim recites elements substantially similar to those recited in claims 1-10. Thus, the art and rationale of claims 1-1-10 applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blank, US 2018/0364698, in view of Hassanzadeh, US 2018/0132422.
AS TO CLAIM 8 (of 7) 
wherein the agricultural parameter includes a grain type and a commodity price for the grain type, and wherein the step of calculating the performance metric includes calculating, via the processing element, a monetary loss based at least in part on the commodity price for the grain type.
Blank does not explicitly teach concerning pricing and monetary loss. However, Hassanzadeh (paragraphs 274-280) teaches concerning pricing and monetary losses associated with conducting a harvest.
Blank and Hassanzadeh are both directed towards conducting an efficient harvest. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Blank and Hassanzadeh. The motivation is to give greater informational coverage of the conducting of the harvest. 

AS TO CLAIM 9 (of 8) 
determining, via the processing element, an improvement in the operational metric associated with the suggested adjustment;
calculating, via the processing element, a monetary amount saved based at least in part on the monetary loss and the improvement in the operational metric, wherein the step of displaying the suggested adjustment includes displaying the monetary amount saved.
Blank does not explicitly teach concerning pricing and monetary loss. However, Hassanzadeh (paragraphs 274-280) teaches 
Blank and Hassanzadeh are both directed towards conducting an efficient harvest. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Blank and Hassanzadeh. The motivation is to give greater informational coverage of the conducting of the harvest. 

AS TO CLAIMS 18-19 
The claims recite elements substantially similar to those recited in claims 1-10. Thus, the art and rationale of claims 1-10 applies. 

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);

(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623